Title: From Thomas Jefferson to William Rogers, 2 March 1806
From: Jefferson, Thomas
To: Rogers, William,Staughton, William


                        
                            Gentlemen
                     
                            Washington Mar. 2. 06.
                        
                        I have recieved the favor of your letter of Feb. 24. & read with thankfulness it’s obliging expressions
                            respecting myself. I regret that the object of a letter from persons whom I so much esteem, & patronised by so many
                            other respectable names, should be beyond the law which a mature consideration of circumstances has prescribed for my
                            conduct I deem it the duty of every man to devote a certain proportion of his income for charitable purposes, & that it
                            is his further duty to see it so applied as to do the most good of which it is capable. this I believe to be best ensured
                            by keeping within the circle of his own enquiry & information the objects of distress to whose relief his contributions
                            shall be applied. if this rule be reasonable in private life, it becomes so necessary in my situation, that to relinquish
                            it would leave me without rule or compess. the applications of this kind from different parts of our own, & from foreign
                            countries, are far beyond any resources within my command. the mission of Serampore, in the East Indies, the object of the
                            present application, is but one of many items. however disposed the mind may feel to unlimited good, our means having
                            limits, we are necessarily circumscribed by them. they are too narrow to relieve even the distresses under our own eye;
                            & to desert these for others which we neither see nor know, is to omit doing a certain good for one which is uncertain.
                            I know indeed there have been splendid associations for effecting benevolent purposes in remote regions of the earth. but
                            no experience of their effect has proved that more good would not have been done by the same means employed nearer home.
                            in explaining however my own motives of action, I must not be understood as impeaching those of others. their views are
                            those of an expanded liberality. mine may be too much restrained by the law of usefulness. but it is a law to me, & with
                            minds like yours, will be felt as a justification. with this apology I pray you to accept my salutations &
                            assurances of high esteem and respect.
                        
                            Th: Jefferson
                     
                        
                    